KUNKLE, J.
Is there a misjoinder of parties defendant?
The latest expression of our Supreme Court upon this general subject is found in the case of the Starke County Agricultural Society v Brenner, 123 Oh St, 560. The third paragraph of the syllabus is as follows:
“Joint liability for tort only lies where wrongdoers have acted in concert in the execution of a common purpose and where the want of care of each is of the same character as the want of care of the other.”
It is apparent from the pleadings that the parties defendant were not acting in the execution of a common purpose as no common purpose is shown to have existed. It is also apparent that the cause of action, if any, against the city of Columbus results from its failure to comply with the duty imposed by statute. The liability against The Schaffner-Queen Company, if any, exists by reason of the negligent operation of its motor vehicle at the time in question.
Counsel have favored the court with very exhaustive briefs in which the authorities in Ohio are cited and discussed in detail. There has also been filed with us the written opinion on these demurrers of Judge Reynolds of the lower court. Judge Reynolds has discussed many of the Ohio decisions at some length and we are of opinion that the judgment of the lower court should be affirmed for the reasons stated in detail in the opinion of Judge Reynolds.
Judgment affirmed.
ALLREAD, PJ, and HORNBECK, J, concur.